Citation Nr: 0213033	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-20 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to service 
connection for bilateral sensorineural hearing loss was 
denied.  


FINDING OF FACT

Bilateral sensorineural hearing loss was not shown in service 
or for many years after service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The February 2002 Supplemental Statement of the 
Case (SSOC) informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 2002); 
38 C.F.R § 3.159(b) (2002).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the basis of the denial of the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded a VA examination 
in March 2001.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When a veteran served continuously for 90 days or more during 
a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran's active duty ended in March 1967.  The first 
diagnosis of bilateral sensorineural hearing loss was in 
February 2000.  This was over 32 years after his separation 
from service.  Since competent evidence of an organic disease 
of the nervous system, bilateral sensorineural hearing loss, 
was not shown within 1 year after separation from service the 
veteran is not entitled to a presumption of service 
connection.  

Service medical records do not show that the veteran 
complained of or was seen for hearing loss.  In fact, the 
veteran's hearing, as measured by audiogram, was noted as 
normal on his March 1965 Report of Medical Examination at 
separation.  Post service VA and private medical records, 
dated October 1998 to March 2001, present the diagnosis of 
sensorineural hearing loss both ears.  

In August 2000 a private physician wrote that the veteran had 
profound hearing loss.  The private physician indicated that 
the veteran worked in a loud noise environment in the 
military, which may be a contributing factor to his hearing 
loss.  The Board is not bound to accept medical opinions, 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown 5 Vet. App. 177 (1993); Swann 
v. Brown 5 Vet. App. 299 (1993); Reonal v. Brown 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see 
also Owens v. Brown, 7 Vet. App. 429 (1995). 

At the February 2001 RO hearing the veteran testified that 
his hearing loss is due to exposure to helicopter and 
airplane noise and artillery noise while serving in Vietnam.  
He stated that he shot machine guns, 60 caliber, M14s and 
Thompson machine guns without ear protection.  However, the 
veteran's DD214 shows that he served in the Army Adjutant 
General Corps and his specialty was personnel management 
specialist.  The related civilian occupation was personnel 
clerk.  Although he received several awards and decorations, 
the National Defense Service Medal, Sharpshooter Badge, the 
Vietnam Service Medal, the Vietnam Campaign Medal, the Good 
Conduct Medal and an Army Commendation Medal, none were for 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2002) 
is not for application in this case.  We have considered the 
veteran's statements, however, as a lay person he lacks the 
medical expertise and training to provide competent evidence 
linking his current disability to service.  Layno v. Brown, 6 
Vet. App. at 469.

At the February 2001 RO hearing the veteran testified that 
after service he worked in a tire plant for 30 years.  He 
indicated that although the tire plant was noisy it was not 
as bad as Vietnam.  The veteran stated that they wore hearing 
protection while he worked at the tire plant and that his 
hearing was tested every year that he worked there up until 
his retirement in 1993.  

The March 2001 VA examiner wrote that although the veteran 
reported that hearing loss was first noted a short time after 
discharge from the service, it was possible that the hearing 
loss did occur from military noise exposure but was not 
actually noted until following his discharge.  The VA 
examiner indicated that on the other hand, the veteran had 
occupational noise exposure once released from the military, 
so it would be difficult to say with certainty what was the 
exact etiology of the hearing loss, as the veteran had both 
military and occupational noise exposure.  While an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
"definite etiology" or "obvious etiology," a doctor's opinion 
as here phrased in terms which essentially amount to nothing 
more than a very equivocal or an altogether inconclusive 
response (e.g., "may or may not" be related to service, etc.) 
is an insufficient basis for an award of service connection.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  

The Board therefore finds that the medical and other evidence 
against the claim is more probative than the medical evidence 
supporting the claim.  So the appeal must be denied, even 
after considering the benefit-of-the-doubt doctrine.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



ORDER

Service-connection for bilateral sensorineural hearing loss 
is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

